Appeal (1) from a judgment rendered by the County Court, Krugs County, sentencing appellant, after he had been found guilty by a jury of robbery in the first degree, to serve from 10 to 20 years, and (2) from an order denying his motion to set aside the verdict and for a new trial. Judgment reversed upon the law and the facts, and a new trial ordered. (See People v. Barca, 9 A D 2d 920.) No separate appeal lies from the intermediate order, which has been reviewed on the appeal from the judgment. Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur.